Citation Nr: 9900009	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  97-15 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Service connection for residuals of a gunshot wound to the 
left hand.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1968.



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision from the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
residuals of a gunshot wound to the veteran's left hand on 
the basis that the injury was due to the veteran's willful 
misconduct.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he injured his left hand 
accidentally and he did not willfully intend to shoot himself 
in the hand.  He argues that since he sustained the left hand 
injury as a result of an accident, the injury was incurred in 
the line of duty and he should be service-connected for the 
residuals.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for service connection for a 
residuals of a gunshot wound to the left hand.


FINDINGS OF FACT

1.  The veteran knowingly withdrew his service revolver in 
violation of a service department regulation.  

2.  The inservice gunshot wound injury to the veteran's left 
hand was proximately due to his own willful misconduct.  


CONCLUSION OF LAW

A gunshot wound to the left hand was not incurred in the line 
of duty during active service.  38 U.S.C.A. §§ 105, 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. § 3.1(m), 3.1(n), 
3.301(a), (b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service records show the veteran sustained a gunshot 
wound to the left hand on December 20, 1965.  This occurred 
while on duty at the Stratford Road Gate House at Larson Air 
force Base.  The Report of Investigation, DD Form 261, dated 
in February 1966, shows the veteran accidentally shot himself 
when his .38 caliber revolver started to slip from his right 
hand.  There were no witnesses and the veteran reported that 
he had no reason for drawing his weapon.  The Report 
continues: 

He removed all six rounds from the weapon 
and dry fired it.  He then placed one 
round in the chamber and pulled the 
hammer half way back.  The weapon started 
to slip from his right hand turning the 
chamber so that the live round was in the 
firing position.  The weapon then 
discharged injuring [the veterans] left 
hand.  He [was not] sure just what he did 
to make the weapon fire.  

The investigating officer determined that the veterans 
injury was not incurred in the line of duty and was due to 
his own misconduct.  This finding was approved by the 
appointing authority and the reviewing authority under the 
authority provided by Paragraph 4, SO M-88, Hq. 15AF.  



The service medical records show there was no fracture and 
the wound was debrided.  The veteran was discharged to duty 
after a three-day hospitalization.  Treatment records show 
the wound was almost completely healed by mid-January of 
1966.  The post-service medical evidence includes a September 
1996 diagnosis of status postoperative self-inflicted gunshot 
wound to the left hand.  

In January 1997, the RO denied service connection for 
residuals of the gunshot wound to the veteran's left hand on 
the basis that the injury was due to the veteran's own 
willful misconduct.

In his January 1997 Notice of Disagreement, the veteran 
argued that the injury to his left hand occurred as a direct 
result of an accidental discharge of his service revolver and 
not due willful misconduct.  The veteran related that in 
December 1965 he was alone at his post as a security 
policemen at a remote gate of Larson Air Force Base, 
California.  Being alone and desiring to improve his 
proficiency at sight alignment and trigger pull, the veteran 
unholstered his .38 caliber revolver and removed its 
ammunition so that he could practice by doing dry firing 
drills.  The veteran stated that [t]he rules were clear 
regarding the handling of duty assigned firearms and I broke 
the rule on that day by removing the handgun from its 
holster.  

The veteran stated that he noticed a vehicle approaching the 
entrance gate to the base and he began to reload his weapon 
in haste and did not realize that the hammer was in the 
cocked position.  He related that when he rotated the loaded 
cylinder back into the frame and as it locked shut, the gun 
then fired and the bullet went through his left hand.  He 
recalled that he apparently had one of his fingers on the 
trigger, which caused the hammer to fall forward and fire as 
soon as the cylinder locked into position.  The veteran 
acknowledged knowingly violating a rule forbidding him from 
unholstering his weapon on the date of the incident, but he 
argues that he did not willfully shoot himself in the hand.  





Criteria

An injury incurred during active military, naval, or air 
service will be deemed to have been incurred in line of 
duty unless such injury was a result of the person's own 
willful misconduct.  38 U.S.C.A. § 105(a); see 38 C.F.R. 
§ 3.1(m).  

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action, that involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences, 
and will not be determinative unless it is the proximate 
cause of injury  [m]ere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  38 C.F.R. § 3.1(n); see Smith v. Derwinski, 
2 Vet. App. 241 (1992).  Further, the United States Court of 
Veterans Appeals has stated that, in light of the benefit 
of the doubt" rule established by 38 U.S.C.A. § 5107(b), 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-54 (1990).

In the present case, it is not disputed that the veteran 
knowingly and intentionally unholstered his weapon in 
violation of service regulations.  It is also not disputed 
that the veteran continued using the weapon, i.e., practicing 
dry firing, with knowledge that such use was in violation of 
service regulations.  However, even though the veterans 
unholstering of his weapon was willful misconduct, it still 
must be established, by a preponderance of the evidence, that 
his willful misconduct, i.e., unholstering his weapon, was 
the proximate cause of his injury.  38 C.F.R. §§ 3.1(n), 
3.301(a) (1998); Gilbert, 1 Vet.App. 49, 53-54.

Blacks Law Dictionary defines proximate cause as [t]hat 
which, in a natural continuous sequence, unbroken by any 
efficient intervening cause, produces injury, and without 
which the result would not have occurred.  Blacks Law 
Dictionary at 1225 (6th ed., 1990).



Analysis

In the instant case, the Board notes that the veteran was in 
the active air service at the time of his injury, thus, by 
operation of 38 U.S.C.A. § 105(a) (West 1991), his injuries 
are ... deemed to have been incurred in line of duty unless 
it is shown that he engaged in willful misconduct, and that 
such misconduct proximately caused his injuries.  Smith, 1 
Vet.App. at 244.  The veteran argues that he did not 
willfully intend to shoot himself in the hand and the Board 
finds that the evidence supports this conclusion.  However, 
the question in this case is whether the veteran behavior 
constituted willful misconduct and whether such behavior was 
the proximate cause of his injury, rather than whether the 
veteran withdrew his service weapon with the specific intent 
of injuring himself.  

In this case, the investigating officers February 1966 
Report of Investigation concluded that the veterans actions, 
i.e., unholstering his service weapon without proper cause, 
constituted willful misconduct.  The veteran does not dispute 
this fact.  The veteran reported to the investigating 
authorities that he had no reason for drawing his weapon 
prior to his injury.  In his current statement the veteran 
acknowledges that he knowingly and intentionally unholstered 
his weapon in violation of service regulations.  His action 
is a technical violation of police regulations or 
ordinances, and is not considered per se willful 
misconduct.  He unholstered his revolver and removed its 
ammunition in order to practice dry firing drills in an 
effort to improve his proficiency at sight alignment and 
trigger pull.  However, he did not engage the weapons safety 
mechanism when unloading or, more importantly, when reloading 
his weapon.  The veteran was trained in the use of firearms 
as a security policeman.  He is reasonably presumed to have 
knowledge that such regulations are designed to ensure 
necessary and safe use of such weapons and to prevent an 
accidental or unnecessary discharge of that weapon.  He is 
also reasonably presumed to know that a probable consequence 
of his failure secure a weapon from firing while unloading, 
or re-loading the weapon, with the hammer in a potential 
firing position could lead to accidental discharge and injury 
to self or others.  
Therefore, the Board finds that the veterans act of 
improperly removing his service weapon constitutes willful 
misconduct because it was an act involving conscious 
wrongdoing or known prohibited action, involving 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
38 C.F.R. § 3.1(n).  

The preponderance of the evidence also establishes that his 
willful misconduct, i.e., the unholstering of his weapon, was 
the proximate cause of his injury.  38 C.F.R. §§ 3.1(n), 
3.301(a).  

The Board notes that the facts reported to the investigating 
officer and as reported in the February 1966 Report of 
Investigation differ in some respects to the factual events 
related by the veteran in his January 1997 Notice of 
Disagreement.  For example, the veteran initially stated that 
there were no witnesses and he had no reason for drawing his 
weapon.  He also stated that after dry firing the weapon, 
he then placed one round in the chamber and pulled the hammer 
half way back.  Finally, he stated that the weapon discharged 
after it started to slip from his right hand turning the 
chamber so that the live round was in the firing position.  
In his January 1997 Notice of Disagreement, the veteran 
stated that he began to reload his weapon in haste because he 
noticed a vehicle approaching the entrance gate to the base.  
He also stated that and he began to reload and did not 
realize that the hammer was in the cocked position.  He 
stated that when he rotated the loaded cylinder back into the 
frame and as it locked shut, the gun then fired and the 
bullet went through his left hand.  These events differ 
insofar as the current statement suggests that an intervening 
event, i.e., the approaching vehicle, caused him to reload 
his weapon in haste while he was unaware that the hammer to 
the weapon was in the firing position, thus causing the 
accidental discharge and his left hand injury.  

The Board finds that the events related by the veteran during 
active service are more trustworthy than his current 
statement.  The prior statement of events was made at the 
time the veteran sustained the injury.  The current statement 
is a recollection of events that occurred over thirty years 
after the events leading to his injury.  For this reason, the 
Board finds that the inservice statement is the probative 
evidence of the events that led to the veterans left hand 
injury.  

The facts as relayed by the veteran himself shortly after his 
injury establish that he had unholstered his weapon in 
knowing violation of rules.  The evidence shows that the 
accident would not have occurred had he not unholstered his 
weapon, placed a round in the chamber and pulled the hammer 
back.  There is no intervening cause demonstrating a break in 
the chain of these events and they show that his improper 
removal of his service weapon was the proximate cause of his 
left hand injury.  38 C.F.R. § 3.1(n).  

For these reasons, the Board finds that the veteran knowingly 
withdrew his service revolver in violation of a service 
department regulation.  The Board also finds that the 
inservice gunshot wound injury to the veteran's left hand was 
proximately due to his own willful misconduct.  The evidence 
in this case is not evenly balanced and the Board concludes 
that the preponderance of the evidence shows that a gunshot 
wound to the left hand was not incurred in the line of duty 
during active service.  38 U.S.C.A. §§ 105, 1110, 1131, 
5107(a); 38 C.F.R. § 3.1(m), (n).  


ORDER

Entitlement to service connection for a gunshot wound to the 
left hand is denied.




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
